Title: From Benjamin Franklin to William Strahan, 26 April 1746
From: Franklin, Benjamin
To: Strahan, William


Sir
Philada. April 26. 1746
I have had no Line from [you] since that dated June 1745, which, with your equal Silence to our Friends Hall and Read, made me apprehend that Death had depriv’d me of the Pleasure I promis’d myself in our growing Friendship: But Lieut. Grung writing in February last that you and your Family were well, convinces me that some unlucky Accident has happen’d to your Letters. I sent you in mine of December 11. and December 20. a List of some Books, &c. which I wanted, with a Bill for £15.7.1 Sterling and as Mr. Collinson had his Letter which I then enclos’d to you, there can be no need of Copying what I sent you. I shall expect those Books in the next Vessel that arrives from London, and send you now enclos’d another Bill for £15 Sterling.
I have not time to add but that I am with sincere Respect Your obliged humble Servant
B Franklin

Please to forward the enclos’d to Mr. Watkins.

